496 F.2d 1197
74-2 USTC  P 9493
Eva L. BARNES, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 74-1156.
United States Court of Appeals, Sixth Circuit.
May 14, 1974.

Appeal from the United States District Court for the District of Kentucky; Hall, Judge.
Eva Louise Barnes, on brief pro se.
Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks, Gary R. Allen, Jeffrey S. Blum, Attys., Tax Div., Dept. of Justice, Washington, D.C., on brief, for appellee.
ORDER
Before EDWARDS, MILLER and ENGEL, Circuit Judges.


1
This appeal was assigned to a panel of this court for consideration under Rule 3(e) of the Rules of the Sixth Circuit.


2
On receipt and consideration of the briefs and the record in said appeal,


3
And noting that appellant is appearing pro se and therefore having examined the proceedings below with special care,


4
And noting that a divorce decree awarding appellant $500 per month alimony was entered in Jefferson County Circuit Court and affirmed on appellant's appeal in the Court of Appeals of Kentucky, Barnes v. Barnes, 415 S.W.2d 602 (1966),


5
And noting that the record shows conclusively that said payments of $500 per month have been made under said decree during the years in question,


6
And further noting that 'alimony' is taxable income, Int.Rev.Code Section 71(a)(1) but in fact appellant filed no income tax returns and paid no taxes during the years in question,


7
Therefore on its own motion, this court affirmed the judgment of the Tax Court P73, 189, P-H Memo TC, on the grounds that the issues sought to be presented are so unsubstantial as not to need further argument.